Citation Nr: 0525247	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-09 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1965 to October 
1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded this matter in February 2004.  The Board 
sought further development with regard to the veteran's 
claimed stressors.  In relevant part, the Board requested 
that the veteran be contacted, and notified of the additional 
opportunity to provide VA with additional evidence to support 
his claimed stressors.  Ultimately, the RO did not receive 
from the veteran any additional evidence regarding his 
claimed stressors.  
    
Throughout the claims file, the veteran lists his address as 
the one listed on the November 2004 VA Form 21-4138.  The 
record indicates, however, that the RO mailed its February 
2004 notification letter, informing the veteran of the Board 
remand, to a different address.  There is no indication in 
the record,  however, that the veteran had changed addresses, 
or had provided the RO with this different address.  

Accordingly, this case is remanded again for the following 
action:

The RO should determine whether it mailed 
the February 2004 notification letter to 
the veteran's correct address.  If so, 
the veteran's change of address should be 
documented in the record.  If the veteran 
has not changed his address, and the 
notification letter was mailed to an 
incorrect address, another notification 
letter responding to the February 2004 
Board remand should be mailed to the 
veteran's address of record noted above.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



